[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             April 11, 2008
                              No. 07-12877                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 04-00570-CR-T-17-EAJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

VICTOR LAMONT JOHNSON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (April 11, 2008)

Before ANDERSON, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Victor Lamont Johnson appeals his consecutive 80-month sentence for
possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1),

and distribution of cocaine base, in violation of 21 U.S.C. § 841(a)(1). On appeal,

Johnson argues that his 80-month sentence was unreasonable, insofar as it was

imposed to run consecutively to his outstanding state sentence, because, when

added to the 7 years remaining on his 10-year state sentence, it resulted in a 13-

to14-year sentence, which was greater than necessary to achieve the goals of

sentencing set forth in 18 U.S.C. § 3553(a). Johnson maintains that his 80-month

sentence would have been reasonable had it been imposed to run concurrently to

his undischarged state sentence, because the suggested federal range was 5 years at

the low end, and 7.25 years at the high end.

       Issues not raised before the district court are reviewed only for plain error.

United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005). Accordingly,

because Johnson did not object below, we review the district court’s application of

§ 5G1.3 only for plain error. See id. Under this standard, “[we] may not correct an

error the defendant failed to raise in the district court unless there is: (1) error, (2)

that is plain, and (3) that affects substantial rights. If all three conditions are met,

an appellate court may then exercise its discretion to notice a forfeited error, but

only if (4) the error seriously affects the fairness, integrity, or public reputation of

judicial proceedings.” Id. (internal quotations and citations omitted).



                                             2
      Section 5G1.3 of the Sentencing Guidelines contains three different

subsections that govern the imposition of a sentence on a defendant who is subject

to an undischarged term of imprisonment. United States v. Bradford, 277 F.3d

1311, 1313-14 (11th Cir. 2002). The first addresses sentencing for an offense that

the defendant committed while serving the undischarged term of imprisonment.

U.S.S.G. § 5G1.3(a). The second applies where the undischarged sentence resulted

from an offense that was “fully taken into account in the determination of the

offense level for the instant offense.” U.S.S.G. § 5G1.3(b). The third contains a

policy statement, which provides that “in any other case, the sentence for the

instant offense may be imposed to run concurrently, partially concurrently, or

consecutively to the prior undischarged term of imprisonment to achieve a

reasonable punishment for the instant offense.” U.S.S.G. § 5G1.3(c).

      Because Johnson committed the instant offense before he was convicted of

the Florida offenses for which he was serving the undischarged term of

imprisonment, and the undischarged term of imprisonment resulted from prior

offenses that were unrelated to the instant offense, neither subsection (a) nor (b)

was applicable. See U.S.S.G. § 5G1.3(a) and (b). The district court therefore

properly determined that it had the discretion under § 5G1.3(c) to order that

Johnson’s sentence run consecutively to his undischarged state sentence. See



                                           3
United States v. Fuentes, 107 F.3d 1515, 1519-20 (11th Cir. 1997).

       In determining whether an incremental punishment under § 5G1.3(c) is

reasonable and adequate to avoid unwarranted disparity, the district court should

consider, inter alia, the factors enumerated in § 3553(a), the type and length of the

undischarged sentence, the time served on the undischarged sentence, and any

other relevant circumstances. U.S.S.G. § 5G1.3, comment (n.3). The § 3553(a)

factors include: (1) the nature and circumstances of the offense and the history and

characteristics of the defendant; (2) the need to reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment for the

offense; (3) the need for deterrence; (4) the need to protect the public; (5) the need

to provide the defendant with needed educational or vocational training or medical

care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8)

pertinent policy statements of the Sentencing Commission; (9) the need to avoid

unwanted sentencing disparities; and (10) the need to provide restitution to the

victims. See 18 U.S.C. § 3553(a)(1)-(7).

      Upon review of the presentence investigation report and the sentencing

transcript, and upon consideration of the briefs of the parties, we discern no

reversible error.

      Contrary to Johnson’s assertions, raised for the first time on appeal, that his



                                           4
sentence was greater than necessary to achieve the goals of sentencing as outlined

in § 3553(a), the record reflects that the district court adequately considered the

§ 3553(a) factors, and chose to impose a consecutive 80-month sentence after

finding that such a sentence “[wa]s sufficient but not greater than necessary to

comply with the statutory purposes of sentencing.” Accordingly, the district court

committed no error, plain or otherwise, when it imposed Johnson’s sentence to run

consecutively to his undischarged state sentence.

      AFFIRMED.




                                           5